DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 8 December 2020 is hereby acknowledged. Claims 1, 5, and 15-23 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 8 December 2020. In particular, base claims 1 and 16 now require a specific epoxy, which was not previously recited. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claim(s) 1, 5, 15-19, and 21-23 are rejected under 35 USC 103 as being unpatentable over US 7,378,470 (“Persigehl”) in view of US 4,246,378 (“Kometani”).
As to claims 1, 18, and 19, Persigehl teaches a composition containing a polyester and a copolymer of at least one olefin with at least one acrylic or methacrylic ester of an aliphatic alcohol, where the melt flow index is not less than 50 g/10 min at 190 degrees C and 2.16 kg under ISO 1133 (abstract; 3:45-48; 19:3-5). Persigehl prefers the use of polyalkylene terephthalate as the polyester (3:65-67).  Table 3, Example 6 of Persigehl, employs component A2, polybutylene terephthalate, a polyalkylene terephthalate, component B, which meets the recitation of the copolymer. 
Persigehl does not teach an epoxy compound having the recited structure of claim 1, but does teach that conventional additives such as stabilizers may be added. Kometani teaches that thermoplastic 

    PNG
    media_image1.png
    78
    570
    media_image1.png
    Greyscale
 (3:1-10), with n ranging from 0 to 20, which overlaps the recited range of 0 to 10 of claim 1, and the range of 1 to 8 in claim 18, and the range of 1 to 6 as required by claim 19.  As such, it would be obvious to modify the composition of Persigehl using the epoxy compound of Kometani, including in the recited length range, to improve melt stability and impact strength.
As to claims 5 and 23, Persigehl in view of Kometani teaches the formula (I) epoxy compound. The epoxidized natural oils are optional under claim 1.
As to claim 15, Persigehl teaches preparing the compositions by mixing, thus processing (15:64-16:5), exemplified by compounding in a twin screw extruder (18:18-22), thus a mixing assembly, then injection molded (18:23-26), thus further processed.
As to claim 17, Persigehl teaches forming products, thus articles of manufacture (16:55-60).
As to claim 21, Kometani teaches that thermoplastic polyester resin can be improved in melt stability and impact strength through the addition of epoxy compound and sulfonate salt, and specifically teaches

    PNG
    media_image1.png
    78
    570
    media_image1.png
    Greyscale
 (3:1-10). While Kometani does not teach a number average molecular weight, the weight of the resin shown ranges from 340 to 6000, which encompasses the recited range, and exemplifies Epikote 1001, which has a molecular weight of approximately 900 g/mol (table 1, footnote a). As such, the providing epoxy resins in the recited range would be an obvious modification of the composition taught by 
As to claim 22, Kometani teaches that thermoplastic polyester resin can be improved in melt stability and impact strength through the addition of epoxy compound and sulfonate salt, and specifically teaches

    PNG
    media_image1.png
    78
    570
    media_image1.png
    Greyscale
 (3:1-10). While Kometani does not teach the recited epoxy index, the weight of the resin shown ranges from 340 to 6000, of 170 to 3000 g/eq because it is a bifunctional epoxy, which encompasses the recited range. Furthermore, Kometani exemplifies Epikote 1001, having a molecular weight of 900 g/mol, or approximately 450 g/eq, because it is bifunctional. As such, the providing epoxy resins in the recited epoxy equivalent range would be an obvious modification of the composition taught by Persigehl in view of Kometani, as such molecular weights are within the preferred structure range of Kometani.
As to claim 16, Persigehl teaches a composition containing a polyester and a copolymer of at least one olefin with at least one acrylic or methacrylic ester of an aliphatic alcohol, where the melt flow index is not less than 50 g/10 min at 190 degrees C and 2.16 kg under ISO 1133 (abstract; 3:45-48; 19:3-5). Persigehl prefers the use of polyalkylene terephthalate as the polyester (3:65-67).  Table 3, Example 6 of Persigehl, employs component A2, polybutylene terephthalate, a polyalkylene terephthalate, component B, which meets the recitation of the copolymer.

Persigehl does not teach an epoxy compound having the recited structure of claim 16, but does teach that conventional additives such as stabilizers may be added. Kometani teaches that thermoplastic polyester resin can be improved in melt stability and impact strength through the addition of epoxy compound and sulfonate salt, and specifically teaches

    PNG
    media_image1.png
    78
    570
    media_image1.png
    Greyscale
 (3:1-10), with n ranging from 0 to 20, which overlaps the recited range of 0 to 10 of claim 16.  As such, it would be obvious to modify the composition of Persigehl using the epoxy compound of Kometani, including in the recited length range, to improve melt stability and impact strength.

Claim(s) 20 is rejected under 35 USC 103 as being unpatentable over US 7,378,470 (“Persigehl”) in view of US 4,246,378 (“Kometani”) as applied to claim 1, further as evidenced by US 4,428,426 (“Davies”).
As to claim 20, Persigehl in view of Kometani does not explicitly teach the softening point range. However, the epoxy used in Kometani is exemplified by Epikote 1001, which as evidenced by Davies, has a softening point in the range of 50 to 70 degrees C, which is within the recited range. As such, the use of epoxy resins having the recited softening point is obvious, given the teaching of Kometani of epoxy resins in the recited range.

Claim(s) 1, 5, 15-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-040190 A (“Fujita”).

Fujita further teaches the composition contains an epoxy compound of the formula of formula (1) (para. 0007). Though not specifically exemplified, Fujita teaches that all substituents X in formula (1) may be hydrogen (para. 0029), and that Y may preferably be C(CH3)2 (para. 0030), and that m (corresponding to n of claim 13) may be 1 or more, which overlaps the range of 0 to 10 required by claim 1, the range of 1 to 8 of claim 18, and the range of 1 to 6 required by claim 19. As such, Fujita contemplates epoxy compounds of formula (I), diglycidyl ether of bisphenol A, including those having n in the range of 0 to 10, and as such those structures would be obvious over Fujita.
As to claims 5 and 23, Fujita teaches a synthetic epoxidized compound. The epoxidized natural oils and epoxidized fatty acid esters are optional under claim 1.
As to claim 15, Fujita teaches production of articles by melt kneading, thus processing the components in a melt kneading machine, thus a mixing assembly (para. 0037). Fujita teaches that articles may be formed by further molding, thus processing methods (para. 0038), such as by extrusion.
As to claim 17, Fujita teaches articles of manufacture (para. 0038).
As to claim 16, Fujita teaches a composition containing polyester (claim), exemplified by polybutylene terephthalate (para. 0040), thus a polyalkylene terephthalate. Fujita teaches the 
Fujita further teaches the composition contains an epoxy compound of the formula of formula (1) (para. 0007), which is a compound having two epoxy groups per molecule. Fujita teaches production of the composition by melt kneading, thus processing the components in a melt kneading machine, thus combining the components (para. 0037). Though not specifically exemplified, Fujita teaches that all substituents X in formula (1) may be hydrogen (para. 0029), and that Y may preferably be C(CH3)2 (para. 0030), and that m (corresponding to n of claim 13) may be 1 or more, which overlaps the range of 0 to 10 required by claim 1, the range of 1 to 8 of claim 18, and the range of 1 to 6 required by claim 19. As such, Fujita contemplates epoxy compounds of formula (I), diglycidyl ether of bisphenol A, including those having n in the range of 0 to 10, and as such those structures would be obvious over Fujita.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 8 December 2020 have been fully considered but they are not persuasive. In particular, applicant’s arguments that the claims are not suggested by the recited prior art .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KREGG T BROOKS/Primary Examiner, Art Unit 1764